119 U.S. 584 (1887)
EX PARTE MIRZAN.
Supreme Court of United States.
Submitted December 20, 1886.
Decided January 10, 1887.
ORIGINAL.
*586 Mr. Lorenzo Ullo for petitioner.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This motion is denied. As since the act of March 3, 1885, 23 Stat. 437, an appeal lies to this court from the judgments of the Circuit Courts in habeas corpus cases, this court will not issue such a writ, even if it has the power  about which it is unnecessary now to express an opinion  in cases where it may as well be done in the proper Circuit Court, if there are no special circumstances in the case making direct action or intervention by this court necessary or expedient. In this case there are no such special circumstances, and the application may as well be made to the Circuit Court for the Northern District of New York as here. Our right to exercise this discretion is shown by the principles on which the decisions in Ex parte Royall, Nos. 1 and 2, 117 U.S. 241, and Ex parte Royall, 117 U.S. 254, rest. This practice was suggested by us and followed in Wales v. Whitney, 114 U.S. 564.
Denied.